Citation Nr: 1726076	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rate of apportionment for the Veteran's children.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to April 2004. The appellant in this case is his former spouse and custodian of two of his children.

This matter is before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined the Veteran's children were entitled to an apportionment of his VA compensation benefits in the amount of $100 per month ($50 per child). The Appellant appealed, contending that a higher apportionment amount was warranted. In July 2011, the RO increased the apportionment amount to $300 per month ($150 per child). In December 2013, the Board remanded the claim for additional development and adjudicative action. 

The Board acknowledges that there is evidence indicating the appellant is represented by a private attorney. However, no formal appointment of this private attorney to represent the appellant in this appeal is part of the record available for the Board's review. Consequently, the Board has not formally identified this attorney as the appellant's representative in this case.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran has been in receipt of VA disability compensation benefits at the 70 percent rate since April 15, 2004. The increased apportionment claim was received July 11, 2008.

2. The Veteran's VA compensation payments included an amount for the support of the dependent children, G.B. and L.B., until June [REDACTED], 2016.

3. On June [REDACTED], 2016, G.B. turned eighteen years old.  

4. In December 2008, an apportionment decision provided apportionment of $100.00 beginning on August 1, 2008. An apportionment decision in February 2011 increased the apportionment amount to $300.00 on August 1, 2008. 

5. The Appellant has demonstrated financial hardship and special needs related to the minor children, G.B. and L.B. The current $300.00 apportionment does not represent 20 percent of the Veteran's benefits.

6. The evidence does not demonstrate that an increased monthly apportionment of the Veteran's disability compensation benefits to his minor children, G.B. and L.B., would create undue hardship to the Veteran or any other person of interest.


CONCLUSION OF LAW

The criteria for an increased apportionment of 50 percent of the Veteran's VA compensation benefits on behalf of the Veteran's children, G.B. and L.B., have been met. 38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid. Sims v. Nichols, 19 Vet. App. 453, 456 (2006). An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand. Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications. In any event the requirements of the VCAA have been met in this case. 

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713. Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC). 
38 C.F.R. § 19.101. Here, the June 2009 SOC was furnished to the appellant and the Veteran. Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit, which is the subject of the contested claim. 38 C.F.R. § 19.102. Here, a copy of the substantive appeal was not provided to the Veteran; however, the content of the substantive appeal was a reiteration of the Appellant's claim for increased apportionment. The Appellant did not request a hearing. The Board additionally notes that the Appellant submitted information regarding financial hardship, showing actual knowledge of information necessary in determining apportionment. See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim). 

The Veteran was afforded notice of this claim and appeal during the nearly nine years that this claim has been pending. The Board previously remanded the claim in December 2013 in order to afford the Veteran an additional opportunity to present evidence of his income, expenses, assets and debts. The Appellant submitted this information. However, the Veteran has not submitted any such information throughout the pendency of this claim. The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence. See id. As a result, the Board must adjudicate the issue on appeal based upon the evidence that is currently of record. 38 C.F.R. § 3.655 (2016).

Analysis

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57. In this case, G.B. was a minor child of the Veteran until June [REDACTED], 2016, and L.B. (date of birth in August 16, 2002) is the child of the Veteran.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

38 C.F.R. § 3.450 finds that a "general" apportionment may be paid if a Veteran is not reasonably discharging his responsibility for his children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. Hall v. Brown, 5 Vet. App. 294 (1993).

Additionally, 38 C.F.R. § 3.451, for "special" apportionments, provides that, "without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants." 

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee. 38 C.F.R. § 3.451. The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. 
§§ 3.450 (a)(1)(ii), 3.451.

The Appellant filed a claim for apportionment of the Veteran's benefits in July 2008. She provided a divorce decree from the State of Michigan, which provided that the Veteran would pay $957.33 per month in child support, in addition to carrying health insurance for the children and other additional expenses. The Appellant submitted a court order from March 2013 showing that the Veteran had child support arrearages of more than $21,000. 

The Veteran has been in receipt of VA disability compensation benefits at the 70 percent rate since April 15, 2004. The Veteran's VA compensation payments included an amount for the support of the dependent children, G.B. and L.B., until June [REDACTED], 2016. On June [REDACTED], 2016, G.B. turned eighteen years old, and the amount for his support ended.  

The Appellant has shown that the Veteran is not reasonably discharging his responsibility for his children's support. Moreover, the Appellant has shown a hardship. She has shown that her expenses exceed her income and that G.B. and L.B. have special needs. Specifically, she has provided evidence that G.B. and L.B. both have ADHD, which requires doctor visits every 60 days and daily medication, and wear or wore braces. She has also shown that G.B. has poor eyesight, necessitating medical visits and glasses. Further, L.B. has IgA deficiency, necessitating medical treatment. 

As previously mentioned, the Veteran has been on notice of this claim during the nearly nine years that it has been pending. The Veteran did not respond to any of the correspondence from VA. None of the notifications have been returned to VA as undeliverable. The Veteran has reached out to VA about other issues during the time period of this appeal. The Veteran was provided with a copy of the Board remand in this case, which specifically stated that the claim was being remanded to afford the Veteran an opportunity to respond. The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence. See id. 

While G.B. is no longer a minor child, the Veteran has not provided any evidence that a 50 percent apportionment would constitute undue hardship on him. Therefore, the 50 percent apportionment will continue until L.B. turns eighteen years old. Because an apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship to the Veteran, that is the maximum level that will be set. 

The evidence does not demonstrate that an increased monthly apportionment of the Veteran's disability compensation benefits to his minor children, G.B. and L.B., would create undue hardship to the Veteran or any other person of interest.


ORDER

Entitlement of the Appellant to a higher apportionment of 50 percent of the Veteran's compensation benefits, from July 11, 2008, on behalf of the Veteran's children, G.B. and L.B., is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


